ANDERSON, J.
— After a careful examination of the several deeds of trust sought to be foreclosed, we are of the opinion that they intended to convey only the property of the firm of N. N. Martin & Co., or property standing in the name of the individual members thereof, which was bought for the firm in connection with the business, and not property bought and owned by the individual members for individual purposes. The bill does not bring the property set out in paragraph 10 and 11 within the terms of the conveyances, and the chancellor properly dismissed the bill for want of equity.
Affirmed.
Tyson, C. J., and Dowdell, Simpson, Denson, and McClellan, J-L, concur. .